JOSEPH M. NADLER, Circuit Judge
This cause came on to be heard before the undersigned Judge on September 13, 1983 upon the application of the Plaintiff, SERAFIN BERNARDEZ, M.D., for declarative and injunctive relief against the Defendant, EDUCATIONAL COMMISSION FOR FOREIGN MEDICAL GRADUATES (“ECFMG”), and after taking testimony and hearing argument of counsel and the Court being otherwise fully advised in the premises the Court makes the following FINDINGS OF FACT:
1. The Court has jurisdiction over the parties and the subject matter.
2. On July 27, 1983 an examination in the medical sciences administered by the ECFMH was taken by approximately 17,000 examinees.
3. Subsequent to the examination, ECFMH received numerous telephone calls and letters (some of which were anonymous), and copies of the examination, all indicating that the examination had been available for sale and had been sold prior to July 27, 1983.
4. Subsequent investigation suggests that the examination was available as much as two weeks prior to July 27, 1983 and was being sold then at a price of $50,000, and on the night before the examination at a price of $50.
5. The investigation suggests that the examination was available before July 27, 1983 in Chicago, Illinois; Milwaukee, Wisconsin; New *25York; New Jersey; Connecticut; Houston, Texas; Los Angeles; San Francisco; Miami, Florida; and several Caribbean islands. As many as 3,000 examinees may have had access to the examination before July 27, 1983.
6. The examinations and score sheets from the July 27, 1983 test were returned to their owner, National Board of Medical Examiners, in Philadelphia, Pennsylvania, and have not been scored or graded.
7. It is in the best interest of the public, the parties and the honest examinees who took the examination on July 27, 1983 that the examination scores not be released.
8. The ECFMH Board of Trustees will meet on September 30, 1983, to receive reports of the investigation and recommendations concerning invalidation of the examination in some or all centers. A make-up examination is estimated will cost the defendant one million dollars.
Counsel of ECFMG, having offered a proposal which the Court, believing that the examination should be invalidated, finds is in the best interest of the parties to this lawsuit, the public, and honest examinees,
It is therefore ORDERED
A. That the Plaintiff’s prayer that he be provided the results of his July 27, 1983 ECFMG medical examination is denied.
B. If the ECFMH Board of Trustees invalidates the July 27, 1983 ECFMH medical examination as is anticipated at some but not all test centers, and decides that a make-up examination shall be administered, said examination shall be administered at no fee to candidates who sat for the July 27, 1983 examination, on a schedule which provides for the reporting of Plaintiff’s scores on the make-up examination by December 1, 1983.
C. The ECFMH shall make every effort to report the scores of all examinees on said make-up examination by December 1, 1983.
D. The Complaint against Defendants GEORGF TERSHAKOVEC, M.D. and DAVIE ANDERSON, is dismissed with prejudice.